Citation Nr: 0405544	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  99-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  At 
present, following a reopening of the veteran's claim as 
further discussed below, the issue of service connection for 
a psychiatric disorder is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required.  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO in March 1999.  A copy of the 
hearing transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a March 1977 Board decision, the appellant was denied 
service connection for a psychiatric disorder.  This decision 
is final.

3.  The evidence associated with the claims file since the 
March 1977 Board decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The March 1977 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the March 1977 Board decision 
is new and material and the claim of service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a psychiatric disorder was received 
prior to that date (in October 1998), those regulatory 
provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  VA has complied with the notice and 
duty to assist provisions of the VCAA.  Specifically, the 
veteran was advised by VA of the information required to 
substantiate the claim on appeal.  In this regard, the Board 
notes that collectively, via the November 1998 rating 
decision, the February 1999 statement of the case, the April 
1999 and February 2003 supplemental statements of the case, 
and a February 2003 RO letter, the appellant was provided 
with information regarding the evidence needed to 
substantiate his claim to reopen, and informed of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
informed that new and material evidence sufficient to reopen 
the previously denied claim would need to show a nexus 
between the claimed psychiatric disorder and active service.  
Additionally, in the February 2003 supplemental statement of 
the case and the February 2003 RO letter, the appellant was 
given specific information with respect to the changes in the 
law pursuant to the VCAA, as well as to the new VA duties to 
assist pursuant to the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The appellant was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claim.  Postservice medical records 
and statements from the veteran and his representative are 
associated with the record.  The veteran was also provided 
the opportunity to present testimony at a hearing on appeal 
at the RO in March 1999.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claim to reopen.  

Moreover, in light of the decision herein to reopen the 
veteran's claim of service connection for a psychiatric 
disorder, the Board finds that there has been no prejudice to 
the veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio, 16 Vet. App. at 187; Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Furthermore, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. January 14, 2003), the United States Court of Appeals 
for Veterans Claims discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision , the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the November 1998 rating decision is 
in this veteran's best interests.  Simply put, in this case, 
the claimant was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the CAVC noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004) Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a March 1977 Board 
decision, the Board denied the veteran's claim seeking 
entitlement to service connection for a psychiatric disorder.  
The veteran was informed of the decision that same month, and 
this Board decision is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1100 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

With respect to the issue of materiality, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the newly presented evidence need not be probative of all the 
elements required to award the claim but that the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In the March 1977 Board decision, the Board denied the 
veteran's claim of service connection for a psychiatric 
disorder on the grounds that there was no in-service evidence 
of psychiatric symptoms, and no evidence of a nexus between 
the current psychiatric diagnosis and the veteran's service.  
The Board also determined that a psychosis was not manifested 
in the one year period following the veteran's discharge from 
service.  

Upon a review of the evidence, the Board finds that the 
evidence received after the March 1977 Board decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the evidence tends to indicate 
that the veteran currently suffers from schizophrenia related 
to service. 

Significantly, the veteran underwent a VA examination in 
December 1998.  The examination report includes diagnoses of 
schizophrenia undifferentiated type chronic, and atypical 
depression.  The examiner noted that schizophrenia is 
developed slowly and progressively.  It was pointed out that 
the veteran was hospitalized at VA for about two months for 
psychiatric treatment in February 1969, and was subsequently 
hospitalized again for about six months.  The examiner 
further indicated that since the veteran was honorably 
discharged from active duty, his schizophrenia is related to 
his army experience.  The examiner concluded that the veteran 
developed his schizophrenia while on active military duty and 
it manifested once he was out of the armed forces.  

Further, a March 1999 statement from R. Coira, M.D., 
indicates that according to the evidence, by January 1969, 
the veteran was already diagnosed with schizophrenia, which 
meant he had been suffering from this illness at least six 
months prior to that date.  The veteran reported he had a 
normal life prior to joining the Army.  However, Dr. Coira 
further noted that, due to the increase of stress in the 
Army, the veteran started developing negative symptoms of the 
illness and it was not until he was discharged that positive 
symptoms developed, but his illness typically begins with 
prodromal symptoms.  Dr. Coira concluded that the veteran is 
suffering from a chronic mental illness since he was 
honorably discharged from the Army, that he has developed 
social and occupational dysfunction, and that he had no 
previous psychiatric history until he served with the U.S. 
Army and has suffered from disabling chronic mental illness 
since then.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
a psychiatric disorder is reopened, and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  However, the evidence presented thus far does not 
warrant a grant of service connection, and in light of the 
VCAA of 2000, further development of the case is necessary 
prior to final adjudication.  As such, the claim is remanded 
for additional development, as described below.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder is reopened; 
the appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for a psychiatric disorder, the Board now turns to the merits 
of the claim.

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the claimant and his/her representative of any 
information and evidence necessary to substantiate a claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim, although the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  In the present case, the Board finds 
that the VA's redefined duties to notify and assist a 
claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issue of service connection for a psychiatric 
disorder.  For the below described reasons, the case is 
remanded to the RO for additional development. 

The RO should contact the veteran and obtain the names and 
addresses of any private or VA health care providers who has 
treated the veteran for his psychiatric disorder since his 
discharge from service to the present.  The RO should attempt 
to obtain and incorporate these records into the claims file.

Additionally, the Board notes that it appears the veteran has 
not been given the benefit of a VA examination containing a 
medical opinion regarding the etiology of the claimed 
psychiatric disorder.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination, which should include a medical 
opinion as to the likely etiology of the claimed psychiatric 
disorder.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue of entitlement to service 
connection for a psychiatric disorder.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed psychiatric disorder since 
discharge from service to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
psychiatric disorder at any VA medical 
facility since his discharge from service 
to the present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
any VA facility.  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed:
a)  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to evaluate the nature, 
severity, and etiology of the claimed 
disorder.  If no such disorder is found 
by the examiner, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the March 1999 report 
from Dr. Coira and the December 1998 VA 
examination report.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed 
psychiatric disorder became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
psychiatric disorder became manifest more 
than one year after the veteran's 
discharge from service, and/ or is 
related to any post-service event(s) or 
diseases.  If the etiology of the claimed 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
psychiatric disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder 
should be adjudicated.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



